NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



GABRIELLE AYALA, as legal guardian for )
GERNON NEWSOME,                        )
                                       )
           Appellant,                  )
                                       )
v.                                     )            Case No. 2D19-3693
                                       )
FLORIDA HOLDINGS III, LLC, 3865        )
TAMPA ROAD LLC, d/b/a WEST BAY OF )
TAMPA; and MAYA PEREZ,                 )
                                       )
           Appellees.                  )
___________________________________)

Opinion filed September 9, 2020.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Pinellas County;
Amy M. Williams, Judge.

Nicole M. Ziegler, Matthew D. Emerson
and Wesley T. Straw of Emerson Straw,
PL, St. Petersburg, for Appellant.

Thomas A. Valdez of Quintairos, Prieto,
Wood & Boyer, P.A., Tampa, for
Appellees.

PER CURIAM.

             Affirmed.




CASANUEVA, SILBERMAN, and BLACK, JJ., Concur.